UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6920


BENJAMIN F. COLEMAN,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Timothy M. Cain, District Judge.
(5:11-cv-01595-TMC)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin F. Coleman, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant Attorney  General,  James  Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


               Benjamin    F.    Coleman          seeks    to   appeal        the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition, and denying his subsequent motion for reconsideration.

We   dismiss     the   appeal     for    lack       of     jurisdiction        because       the

notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s initial order was entered on the

docket    on    January    18,   2012,     and      the     order   denying         Coleman’s

motion for reconsideration was entered on February 10, 2012.

The notice of appeal was filed on May 21, 2012.                          Because Coleman

failed    to    file   a   timely      notice       of     appeal   or    to        obtain   an

extension      or   reopening     of    the       appeal    period,      we    dismiss       the

appeal.     We deny as moot Coleman’s motion for a certificate of

appealability, and we also deny his motion to proceed in forma

pauperis.       We dispense with oral argument because the facts and

legal    contentions       are   adequately          presented      in    the       materials


                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3